Citation Nr: 1414784	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-35 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for hair loss (head and face). 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to January 1995, and he is a Persian Gulf War veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011 the Veteran was accorded a Decision Review Officer (DRO) Hearing.  A transcript of that hearing is in the claims file.  

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision dated in October 2009, the RO denied service connection for a left knee disorder.  The Veteran perfected an appeal regarding that decision.  

2.  In correspondence dated in May 2011, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal for service connection for a left knee disorder.

3.  The Veteran's was first diagnosed with and treated for asthma during active duty service.

4.  The preponderance of the evidence is against a finding that the Veteran's hair loss, diagnosed as alopecia areata, is related to active duty service.

5.  The Veteran's service-connected allergic rhinitis disability has not been productive of nasal polyps or greater than 50 percent obstruction at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  An asthma disability was incurred during active duty service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303 (2013).

3.  A post-service hair loss disability, diagnosed as alopecia areata, was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

4.  The criteria for an initial compensable rating for allergic rhinitis are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirement was accomplished in a letter sent in July 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was provided notice regarding the information and evidence needed to substantiate his claims for service connection, including the criteria for a grant of service connection; the information and evidence to be submitted by him; the information and evidence to be obtained by VA; and how disability evaluations and effective dates are assigned.  

VA has also complied with its duty to assist.  All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals have been obtained.  The Veteran's service treatment records and private medical records are in the claims file.  He was also afforded multiple VA examinations, and the Board has reviewed this evidence and finds it to be adequate with regard to the issues resolved in this decision.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition to the foregoing, the Veteran was accorded a DRO hearing, and neither he nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent development that might substantiate the claims was identified by the Veteran and has been done.  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA will also pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including signs or symptoms involving the skin, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  


A. Left knee disorder

In a decision dated in October 2009, the RO denied service connection for a left knee disorder.  In April 2010 the Veteran filed a notice of disagreement, and in August 2010 he perfected the appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

In correspondence dated in May 2011 the Veteran stated that he was withdrawing his appeal for a left knee disorder.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this matter and it is dismissed.  38 U.S.C.A. § 7105.

B. Asthma

During the May 2011 DRO hearing the Veteran said that he was told that it was in his records that he had asthma when he first joined the service (see Transcript, p. 8); however, the Board notes that there was no report or complaint of pre-service bronchial problems during the Veteran's November 1986 enlistment examination, and no reactive airway disease, including asthma, was found on physical examination or x-ray.  There is also no subsequent allegation, during service, of any pre-service asthma.  Although the RO, in its 2009 instructions to a VA examiner, stated that the Veteran's asthma was a pre-existing condition, there was no lay or medical evidence in this Veteran's claims file at the time of the 2009 request for a medical opinion that supported this contention.  See, e.g., the Veteran's avowal, in his 1995 claim for service connection, that his asthma began in 1988.  Additionally, while a Decision Review Officer in 2011 propounded, in his questioning of the Veteran, that the Veteran had had "breathing difficulties and asthma" prior to service (see Transcript, p. 9), the Veteran's response that he "actually almost grew out of it" prior to service cannot be taking as an admission of pre-service asthma since it is unclear just what breathing problems the Veteran was referring to; particularly as he also relates a history of hay fever and allergies.  The Board accordingly finds that the presumption of soundness is not rebutted by clear and unmistakable evidence, and will consider the Veteran's claim for service connection on a direct basis.  

Service treatment records dating from 1988 confirm treatment for bronchospastic symptoms, including shortness of breath, wheezing, chest tightness and chest pain, initially diagnosed as bronchitis, and ultimately diagnosed as asthma, during active duty service.  The evidence also shows that he continues to use an inhaler, and at times a nebulizer, for asthma.  As there is evidence of incurrence during service and continued symptomatology, service connection for asthma is established.

C. Hair loss

As for the Veteran's claim for hair loss, there is no mention of this disorder, since diagnosed as alopecia areata, in service treatment records.  There is also no medical opinion evidence that relates the Veteran's hair loss, which he himself admits began after his separation from service, back to service; so service connection for hair loss on a direct basis is not warranted.  In addition, while the Veteran suggests that his hair loss may be secondary to a skin rash disorder (see Transcript, p. 7), he is not service-connected for any skin disorder, so service connection under 38 C.F.R. § 3.310 is not warranted.  And as for service connection under the presumptive provisions of 38 C.F.R. § 3.317, this Persian Gulf War Veteran's hair loss, which has been diagnosed as alopecia, is not an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases), so service connection under 38 C.F.R. § 3.317 is also not warranted.  

To the extent that the Veteran himself suggests that there may be a causal relationship between his post service hair loss (see July 1998 private medical record) and his service, his lay opinion regarding causality is mere speculation as it is not argued or shown that he is qualified through specialized education, training, or experience (see 38 C.F.R. § 3.159(a)) to offer a sound opinion as to whether his alopecia areata (which began, and was diagnosed, well after his separation from active duty service), is related to service; and it is therefore of little probative weight.  See, e.g., Bloom v. West, 12 Vet. App. 185 (1999) (providing that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

The weight of the evidence is consequently against the claim.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  Service connection for hair loss is therefore not warranted and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased rating 

In a rating decision dated in October 2009, the RO granted service connection for allergic rhinitis (claimed as sinus) and assigned a noncompensable rating effective May 18, 2009.  The Veteran has appealed the assigned rating.   

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007)

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6, 4.7.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's allergic rhinitis disability has been rated under the "allergic or vasomotor rhinitis" provisions of Diagnostic Code 6522 throughout the appeal period, which provides for a 10 percent rating where there is greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side; and a 30 percent rating on evidence of nasal polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Based on a full review of the evidence of record, the Board finds that the criteria for an initial compensable rating are not met at any time during the appeal period.  38 C.F.R. §§ 4.3, 4.7. 

The record contains no evidence of nasal polyps at any time during the appeal period.  Specifically, no polyps were found during the Veteran's examinations conducted for VA purposes in October 2009 and May 2011; and none have been reported by the Veteran's private treating physician.  There is also no evidence of greater than a 50 percent nasal obstruction of either nasal passages at any time during the appeal period.  Accordingly, the criteria for a compensable rating for the Veteran's service-connected allergic rhinitis disability are not met; a staged rating is therefore not warranted (Fenderson, 12 Vet. App. 119, 126); and the reasonable doubt standard of proof does not apply.  38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49, 56.

The Board has considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

After comparing the manifestations and reported impairment of function of the Veteran's service-connected rhinitis disability to the schedular rating criteria now assigned, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned rating criteria.  Based on the symptoms attributed to the Veteran's service-connected rhinitis disability, the Board finds that the schedular criteria is adequate, so referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Finally, the Board has also considered whether a total disability rating based on individual unemployability (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran does not allege, and the evidence does not show, that his service-connected rhinitis disability is of sufficient severity to cause unemployability.  Indeed, during his 2011 hearing he testified that he was employed, despite his rhinitis.  Accordingly, the Board finds that a claim for TDIU is not raised by the record in the context of this claim.  

The Board notes that the Veteran also occasionally suffers from sinus congestion and headaches; however, the Veteran is not service-connected for sinusitis, so consideration of the Veteran's claim under the schedular criteria for evaluation of sinusitis is not appropriate.  Service connection for headaches is addressed in the remand portion of this decision.


ORDER

The appeal for service connection for a left knee disorder is dismissed.

Service connection for asthma is granted.

Service connection for hair loss, head and face, is denied.

An initial compensable rating for allergic rhinitis is denied.


REMAND

In addition to the foregoing, the Veteran seeks service connection for headaches, including as secondary to his service-connected rhinitis disability.  As there is post-service lay and medical evidence of headache pain, and evidence in service treatment records of headaches secondary to head trauma, the Veteran should be accorded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his claim for service connection for headaches.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.    

a. Following completion of the examination and a review of the claims file, the examiner is requested to opine as to whether the Veteran has a chronic headache disability, and if so, whether it is at least as likely as not related to some incidence or event of active duty service, including the head trauma noted in service treatment records.  

b. If it is determined that a chronic headache disability was not incurred during service, please opine as to whether it is at least as likely as not that the Veteran's headaches are related to (caused by) his service-connected allergic rhinitis disability, or are aggravated by the allergic rhinitis disability.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected allergic rhinitis disability, beyond its natural clinical course.

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

NOTE:  If it is determined that this Persian gulf war Veteran has a chronic headache disability of unknown etiology, the examiner should so state, and explain this conclusion.  
2.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


